department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date uil dear contact person identification_number contact number employer_identification_number form required to be filed tax years this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice action if you agree with our deletions you do not need to take any further in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the - irs customer service number for people with hearing impairments is if you have any questions about your sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date legend b name of founder president c board member d board member g address n date of incorporation m name of county clerk x dollar_figureamount contact person identification_number contact number fax number employer_identification_number uil numbers we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code code based on the information provided we have concluded that you do not qualify for exemption under sec_501 of the code the basis for our conclusion is set forth below primary issue sec_1 does the transfer of an officer's personal liability to you constitute prohibited inurement of income under sec_501 of the code therefore preciuding you from exemption yes for the reasons described below do the numerous payments made for the personal liabilities of your president and his wife as well as their use of your debit card for their everyday purchases constitute prohibited private_inurement of income under sec_501 of the code therefore precluding you from exemption yes for the reasons described below do the available facts show you have failed the operational_test therefore disqualifying you from exemption under sec_501 of the irc described below yes for the reasons dear alternative issue sec_1 if upon appeal exemption is granted would you qualify as a church under sec_501 of the code as a a and b a i no for the reasons described below ‘if upon appeal you submit sufficient corrections to justify future exemption under sec_501 of the code should those future corrections justify retroactive exemption no for the reasons described below facts you were formed by articles of incorporation filed with m’s office on n by individuals b c and d these articles stated that your services will be held at address g the purposes of your corporation in part were listed as follows a b c d e to promote the principles of the jewish religion and judaism to establish and maintain a synagogue and place of jewish worship as well as a place of study of the laws and books of the jewish faith to raise funds in order to distribute charity to the poor and needy tostrengthen the religious moral and intellectual welfare of its members and their families to buy sell hold own rent lease mortgage convey exchange alter improve and develop real_property and other_property necessary to carry out the purposes and object of this corporation as permitted by the religious corporations law your bylaws were very brief they stated your name and that your purpose is to provide a place of worship and a study hall for torah studies the entire remainder of the document states according to the orthodox jewish religion one is forbidden to ride in a motor_vehicle on the sabbath therefore it is customary to have small synagogues in the orthodox neighborhoods for those who cannot walk the distance to the large community synagogues our synagogue is a small congregation established for the benefit of the immediate neighborhood our congregation has one class of membership which consists of attending services on a regular basis members are allowed to vote for officers at the annual meeting meetings are held the last day of august of each year at this meeting officers are elected by the vote of members of the congregation the duties of the officers are administrative they solicit the contributions and disburse them according to the needs of the congregation the rabbi of the synagogue exercises his rabbinical authority to insure that all administrative decisions adhere to the orthodox jewish law and tradition if necessary officers will amend the certificate of incorporation these bylaws were signed by individuals b and c you have requested classification as a church under sec_509 and sec_170 accordingly you submitted a form_1023 with the schedule a which is required for churches as a part of this schedule you indicated you have an average of attendees at your services and members we asked if your congregation had grown since inception and you responded no you also responded no to the following inquiries on schedule a a b do you have a formal code of doctrine and discipline do you have literature of your own do you have a process by which an individual becomes a member may your members be associated with another denomination or church are all of your members a part of the same family do you conduct baptisms weddings funerals etc do you have a school for the religious instruction of the young do you have schools_for the preparation of your ordained ministers or religious leaders is your minister or religious leader also one of your officers directors or trustees do you ordain commission or license ministers or religious leaders are you part of a group of churches with similar beliefs and structures do you issue church charters do you pay a fee for a church charter do you have other information you believe should be considered regarding your status as a church the narrative description of your activities as included with your original form_1023 in its entirety states that your purpose is to provide a house of worship and prayer services to residents of the community in addition aid will be given to the needy and poor to help them with the cost of carrying out their religious needs we asked what efforts you make to attract new members and you said word of mouth your application includes the following governing body members individual b - president individual c - secretary individual d - treasurer b isn’t otherwise gainfully_employed we asked for resumes we asked for you to provide the name of your rabbi you said individual b is your rabbi you said you said they do not have official resumes but they are all graduates of rabbinical seminaries and are well respected members of the community you submitted a list of your weekly services your services are held on friday afternoon friday night saturday morning saturday afternoon and saturday evening you stated you obtained a piece of residential property from b you use this property to conduct your services we asked for both interior and exterior photographs of this facility the exterior photographs showed a two-story home located in a residential neighborhood in response to our question if any liabilities transferred with this specific property and you said no liabilities transferred with the acquisition of the property and his wife party of the first part and you party of the second part the deed stated that property g was transferred to you and was subject_to an existing mortgage of over dollar_figurex with regard to the discrepancy between your prior statement regarding no liabilities being transferred and the deed you said the amount of the mortgage that was on the property we transferred is a subtraction to the equity in the property that was transferred however it was part of the transfer when we indicated that no liabilities were transferred we meant that no liabilities that are not related to this property you submitted a deed between b when asked how you differentiate between synagogue expenses and personal expenses of the officers directors trustees and members you responded by saying besides the living_expenses of the rabbi no other personal expenses of the officers directors trustees and members are paid_by the synagogue the amount of living_expenses is determined by the amounts on the bills and invoices estate_taxes utilities and repairs that are related to later you said you pay for the mortgage payments real b and his family in response to our question whether b and or his family reside in any portion of facility g’ you responded no we then asked for b’s address and for you to explain how he pays for his other living_expenses if you do not provide a salary and he is not otherwise gainfully_employed we also pointed out that the house you use to conduct your activities property g is a two story residential home and we asked the purpose of the second story you then said in our previous correspondence we meant to indicate that no one not related to the congregation resides at this property however b does reside at property g the current use of the upstairs of our facility is for the residence of b expenses b has people helping him pay for his other living you stated that b was in charge of your day-to-day financial transactions and that b and his wife had signatory authority on your bank accounts and are the only two with this authority in response to our request for copies of your bank statements for all of your accounts since inception you submitted some statements from your checking account for the current_year and omitted the first year and a half of statements you also omitted the statement for one other month the statements included numerous purchases through your debit card each month at gas stations home improvement stores big box stores grocery stores etc there were also two payments to the state dmv your bank statements also included many payments to credit card companies we asked who holds these credit cards and for you to explain the purposes of these regular payments you responded we do not have copies of our credit card statements we then asked again for you to provide a copy of all credit card statements for which you made payments at that time you submitted copies of credit card statements for several months for six different cards three of the cards were in the name of b’s wife the other three were held jointly in the name of b and his wife payments to these personally held credit cards you provided no explanation as to the nature of these payments you only provided the first page for each statement so it is not clear what the payments you made were intended to cover the credit cards had extensive late fees and the combined total owed was over dollar_figure it is not clear whether you intend to continue paying on these personal credit cards but the bank statements you submitted show a consistent pattern of credit card payments each month you also did not provide the credit card statement for one credit card that you have made multiple payments towards in one particular year between july and september you made over dollar_figure in also there were payments made from your checking account to a debt management company we asked for you to explain these payments credit card debts which were for purchases that were needed for our synagogue you provided no further documentation or substantiation that these payments were for the purposes of operating the synagogue you said these payments were to settle our appeared in your bank account and it was your bank statements further showed transfers between bank accounts for example a wire transfer from an individual of over dollar_figure transferred out to another account the same day we asked for you to explain these transactions you responded by saying the money was transferred into a special building fund account this was the first mention of a building account and you did not provide a copy of any of these bank statements we asked why you had omitted these statements as we requested copies of all of your bank statements from all of your accounts you responded by saying you did not include these statements because they are not our daily operating account in response to our question as to why you have a building fund account since you already own a facility you said you plan to construct a much large and suitable facility you provided no further details or documentation regarding a new facility you later submitted board meeting minutes for only one board meeting to document the decisions made since your inception the only issue discussed at that meeting was regarding the possibility of building a facility these meeting minutes indicate that b’s wife is the secretary of the organization this is the first and only mention of her being an officer the addition of her being an officer cause sec_50 of the board to be related your bank statements also included purchases made with your debit card at out-of-state gas stations international locations as well as airline and car repair charges you said these expenses were not personal expenses these expenses are to enable b to give supervision on kosher products members of our congregation rely on his opinion on what kosher products to use we asked for more detail regarding this activity and b’s travels on your behalf you simply said as we stated in previous correspondence our rabbi has traveling expenses in order to provide kosher supervision he is not a student or being instructed on kosher supervision no further detail was provided in response to our request for a complete listing of donors to your organizations since inception you indicated you have only had two donations and that they were received from other exempt_organizations these two donations totaled a little over dollar_figure as you have expended much more than this amount this can not be your complete list of donors we asked for you to verify you only had received these two donations and you continued to assert these were the only donations you had received per our request you submitted a few months of cancelled checks these checks showed a payment each month for school tuition for an individual who appeared to be a minor child dollar_figure of b at the top of each of these checks above your name and address is the hand-written surname of b when we asked about these payments you said the school payments are a nontaxable fringe benefit to pay the tuition costs of his b’s children this was the first mention of this benefit made contributions and these payments to the same schools are listed as donations to other organizations for educational_purposes in fact you had previously provided a list of organizations to which you law sec_501 exempts organizations described in sec_501 of the code from federal income_taxation sec_1_501_a_-1 of the regulations provides that the terms private_shareholder_or_individual in sec_501 refer to persons having a personal and private interest in the activities of the organization sec_501 of the code describes corporations organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes onlly if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities in not in furtherance of an exempt_purpose if an sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals as defined in sec_1_501_a_-1 sec_1_501_c_3_-1 of the regulations provides that an exempt_organization must serve a public rather than a private interest the organization must establish that it is not organized or operated to benefit private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests in revrul_78_232 1978_1_cb_69 the taxpayer claiming to be a duly ordained minister formed a church the original members of the church consisted of the taxpayer the taxpayer's spouse and two minor children and a few family friends the taxpayer was employed full-time by a state government and continued in this employment after the church was formed the taxpayer's salary checks were received by the taxpayer and deposited into the church's bank account the funds from the church bank account however were primarily used to furnish the taxpayer with lodging food clothing and other living_expenses in a manner comparable to that which the taxpayer previously enjoyed revrul_81_94 1981_1_cb_330 determined that a church that was formed by a professional nurse who is also the church's minister director and principal officer and that is used primarily as a vehicle for handling the nurse's personal financial transactions is not exempt from tax under sec_501 c of the code pursuant to a vow of poverty the nurse transferred all of the nurse's assets including the nurse's house and automobile to the corporation all salary payments received from the third-party employer are deposited in a bank account maintained in the name of the corporation in return all of the nurse's existing liabilities such as a home mortgage and all outstanding credit card balances were assumed by the corporation the nurse is also provided with a full living allowance sufficient to maintain or improve the nurse's previous standard of living the corporation permits the nurse to use the house and automobile for personal purposes in better business bureau of washington d c inc v united_states 326_us_179 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes the court_of_appeals in 365_f2d_792 8th cir held inter alia that findings of tax_court that foundation was pursuing a substantially nonexempt purpose in the publication and commercial exploitation of the writings of the director and prime functionary of foundation and that foundation was not entitled to a tax exemption as a religious_organization were clearly supported by evidence in 73_tc_196 the tax_court held that although separate requirements the private_inurement test and the operated exclusively for exempt purposes test often overlap substantially in 74_tc_507 it was held that the prohibition against inurement or private benefit is absolute the amount or extent not being determinative petitioner's financial decisions are controlled by x one of petitioner's ministers and his wife x received widely fluctuating parsonage allowances over a 3-year period as compensation_for leading services and for being available for pastoral counseling there is no evidence in the administrative record of any differing duties that he performed over these years there is also insufficient evidence in the record regarding some of the travel_expenses paid to x and his wife and regarding two loans made to x's secular employer parsonage allowances of fluctuating amounts were also paid in some years to petitioner's other two ministers yet there is no evidence in the record about any services they performed for petitioner the tax_court concluded that petitioner is not entitled to exemption because a part of its net_earnings inures to the benefit of private shareholders or individuals in 74_tc_846 the sixth circuit_court found that although the organization did serve religious and charitable purposes it existed to serve the private benefit of its founders and thus failed the operational_test of sec_501 control_over financial affairs by the founder created an opportunity for abuse and thus the need to be open and candid which the applicant failed to do in 490_fsupp_304 d d c the court said that at a minimum a church must include a body of believers that assemble regularly in order to worship it must also be reasonably available to the public in the conduct of worship in its educational instruction and in its promulgation of doctrine an organization of a few family members who attend worship services at a relative's apartment was held not to be a church under sec_509 and sec_170 because it did not meet these requirements in addition it was held that when the assets of an organization are used to pay for the living_expenses of an individual s denial of exemption is appropriate generally there are fourteen criteria used in determining whether or not an organization qualifies as a church these criteria are as follows d t a e a s o t r u c b r b a distinct legal existence a recognized creed and form of worship a definite and distinct ecclesiastical government a formal code of doctrine and discipline a distinct religious history a membership not associated with any other church or denomination ordained ministers ministering to its congregation ordained ministers selected after completing prescribed studies literature of its own established place of worship regular congregation regular religious services sunday schools_for religious instruction of the young schools_for the preparation of ministers in kj's fund raisers v commissioner t c memo affd 166_f3d_1200 2d cir the tax_court held and the second circuit affirmed that an organization formed to raise funds for distribution to charitable causes did not qualify for exemption under sec_501 because its activities resulted in a substantial private benefit to its founders application of law you are not described in sec_501 of the code and c -1 a of the regulations because you fail the operational_test specifically the facts show you are operated not exclusively for c purposes but for the substantial purpose of private benefit to b you are not as described in sec_1_501_c_3_-1 of the regulations because you were set up to pay the mortgage and related expenses associated with expenses of b such as credit card and travel_expenses b’s home and to pay the you are not as described in sec_1_501_c_3_-1 of the regulations because your earnings inure to well as for his wife each of these payments constitutes inurement b and his family the facts show numerous payments of b’s personal debt as you are not as described in sec_1_501_c_3_-1 because you are operated for the benefit of designated individuals specifically b and his family you are similar to the organizations described in revrul_81_94 and much like the organizations described in these rulings b transferred his home and associated debt to you while you paid for his lodging school tuition for his children and other expenses in a manner comparable to that which he enjoyed previously b also has sole financial control he continues to live as he did prior to the transfer of his property but his mortgage is now paid_by you you also are paying expenses of b and his family including credit card expenses and tuition expense as stated in better business bureau of washington d c inc v united_states supra the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more purposes specified in sec_501 although exclusively does not mean solely or without exception the presence of a single nonexempt purpose if substantial will preclude exemption regardless of the number or importance of exempt purposes an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure to the benefit of private shareholders or individuals or its activities further private rather than public interests b donated his home to you however he also transferred the substantial liability associated with the home the home he donated the only thing that has changed for mortgage and all living_expenses associated with the home are paid_by you creating private_inurement which destroys your claim for exemption b and his family is that his b continues to reside in a number of courts have held that unaccounted for diversions of a charitable organization's resources by one who has complete and unfettered control can constitute inurement see parker v commissioner supra the provision of inurement can be direct or indirect an organization will be denied exemption if any of its net_earnings inure to the benefit of private individuals even a small amount of inurement will prevent exemption to be granted b is one of your incorporators as well as president b and his wife are the sole signatories on your checking account they have control_over your operations and have a personal_interest in your activities thus b is a private individual who has complete and unfettered control_over you based upon the facts presented you have not demonstrated that this form of compensation b is reasonable therefore you have not established that no part of the net_earnings of paid to your organization inures to the benefit of private individuals as a result you do not meet the requirements for tax exemption b and his wife are being served as in western catholic church v you are paying large amounts of credit card debt each month that belong to private interests of commissioner supra although separate requirements the private_inurement test and the operated exclusively for exempt purposes test often overlap substantially in your case the donation of b’s home with associated debt as well as monthly unsubstantiated payments of personal credit cards and many debit card purchases each month constitutes private_inurement and indicates a lack of an exempt_purpose therefore precluding you from exemption b and his wife similar to the organization in unitary mission church v commissioner supra b’s donation of his home appears to be a vehicle by which he eliminated his own personal debt but continued to reside with his family in his home regardless of your religious activities the transfer of the liabilities to you from b who is also your president causes him to receive a private_inurement which is fatal to your exemption b continues to live in his home with his family which you now own and your funds are being used to pay for the mortgage and all related expenses that being said you are not entitled to exemption because your net_earnings inure to the benefit of b your president b has continually used your funds to pay for his personal credit b and his wife hold exclusive signatory authority of your checking account based on what you've told us of your board is related b and his wife there appears to be no oversight regarding the checks written cards every bank statement you provided included numerous payments for purchases made at grocery stores discount stores gas stations and for airline expenses etc these payments were made with no supporting documentation to allow us to conclude that these payments were in furtherance of c purposes much like basic bible church v commissioner supra even if you do serve some level of religious purposes you have existed to serve the private benefit of your founders and thus failed the operational_test of sec_501 control_over financial affairs by b and his wife have created an opportunity for abuse while it may be reasonable for a church to pay for the parsonage and related expenses of their leader the extent of b’s duties in relation to you is not clear you also do not conduct weddings funerals etc you do not have a formal code of doctrine and discipline or literature of your own you do not have a process by which an individual becomes a member you do not have a school for the religious instruction of the young or schools_for the preparation of your ordained ministers or religious leaders you do not ordain commission or license ministers or religious leaders and you say you are not a part of a group of churches with similar beliefs and structures much like the organization described in american guidance foundation v u s supra you are an organization of a few individuals who attend worship services at a residential home in this case the court held the organization not to be a church under sec_509 and sec_170 because it did not meet these requirements in addition it was held that when the assets of an organization are used to pay for the living_expenses of an individual s denial of exemption is appropriate your overriding purpose is to pay the living_expenses of b therefore you are similar to the organization in american guidance foundation v u s like the organization in kj's fund raisers v commissioner you operate for the substantial private benefit of your founder b and his family your contributions were for charitable purposes in addition you have not established that any of applicant’s position you said the assumption of the mortgage by the congregation would constitute a benefit to a private individual if the amount of the mortgage on the property had exceeded the fair_market_value that was transferred and that this is not the case the fair_market_value of the transferred property was far greater than sic the amount of mortgage that was assumed by the congregation accordingly this transfer would constitute a donation to the congregation and not a benefit to a private individual you also stated that the payments made to the credit card companies do not constitute prohibited private_inurement because although the credit cards belong to the rabbi of our organization they were used for the purposes of our congregation therefore they were not a prohibited private_inurement service’s response to applicant’s position the financial data provided for the property g however you although you say the transfer of the house along with the outstanding liability does not constitute inurement it does the donor gets to continue to live in his donated home have the mortgage paid_by you including all utilities repairs and expenses by you on your application indicated no property assets upon questioning you provided a revised balance_sheet showing a value of dollar_figure provided no appraisal from an independent certified appraiser for the property an insurance_policy on g stated the limit on liability coverage at dollar_figure and the outstanding mortgage liability on the property was stated as value of the property nor the fact that the value was far greater than the mortgage on the property moreover the transaction itself was not an arms length transaction since it was between b and his wife and b as your founder president the transaction was effected so as to have you own the property and pay the mortgage utilities and all the expenses of b while b and his wife continued to live on the property we asked for you to cite relevant legal precedent to support your claim for exemption and you did not provide a single citation of law rather you continued to assert that the credit card payments are in furtherance of the synagogue’s purposes you provided no documentation or substantiation to support your claim that the credit card payments were for religious or charitable purposes the use of the organization's debit card by the rabbi and his wife provide evidence of the organization being used as their personal bank account much like the organization described in revrul_78_232 even if you are operating to serve a religious or charitable purpose the existence of prohibited private_inurement precludes you from exemption you have not established the fair market conclusion primary issues based on the above facts and law we conclude that you do not qualify for exemption under sec_501 of the code more specifically the transfer of b’s personal liability to you constitutes prohibited inurement of income under sec_501 of the code and causes you to be disqualified for exemption there under the numerous continuous payments made for the personal liabilities of b and his wife as well as the continued use of your debit card for daily living_expenses of b and his wife constitutes prohibited private_inurement of income under sec_501 of the code therefore precluding you from exemption the transfer of a personal liability as well as sole financial control by one of your officers for the benefit of that officer constitutes prohibited inurement of income under sec_501 of the code and causes you to be disqualified for exemption there under as you are operating for the private interests of your founders you have failed the operational_test therefore disqualifying you from exemption under sec_501 - of the irc conclusion alternative issue sec_1 if upon appeal you were found to qualify for exemption you do not meet the minimum requirements to be classified as a church under sec_509 and sec_170 because your overriding purpose is to server your founder b and pay the expenses of b and his family any religious purposes are merely incidental to the accomplishment of private benefit to b because you do not meet the requirements for church classification of any other exception to private_foundation_status we conclude that if upon appeal exemption is granted that you are a private_foundation the facts show you do not meet the requirements for exemption currently or retroactively information provided shows a pattern of payment of personal expenses of b and b’s wife and no evidence that any of these payments were in furtherance of any exempt_purpose accordingly if you were to submit corrections which overcome each and every deficiency and reason for disqualification we conclude that you do not qualify for retroactive exemption because the facts show inurement occurred you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication these items include n o r n d the organization’s name address and employer_identification_number a statement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization's position in any contested factual issue a statement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations group room p o box cincinnati oh internal_revenue_service eo determinations group main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements enclosure publication
